DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,751,950 in view of Meirana (US 6,688,362).
Regarding Claim 4-6 and 8, U.S. Patent No. 10,751,950 (Claim 1) discloses for fusing polyolefin pipe, a machine comprising: a frame having a reference end and a drive end supporting spaced apart parallel guide rails there between in a horizontal plane; a vertically aligned fixed bearing centered between said guide rails on said reference end of said frame; a carriage mounted for longitudinal sliding reciprocation on said guide rails toward and from said reference end of said frame; a carriage drive mechanism proximate said drive end of said frame and having a drive gear and drive shaft in a connection adapted to reciprocate said carriage on said guide rails in response to rotational directional force manually applied thereto and to permit 
 It would have been obvious it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,751,950 (Claim 1), as taught by Meirana, for the purpose of fixing the work pieces in a desired orientation for welding.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,751,950 in view of Meirana in further view of Click (US 2,538,640).
Regarding Claim 7, U.S. Patent No. 10,751,950 (Claim 1), as modified by Meirana, discloses the machine for fusing polyolefin pipe as included above.
It would have been obvious it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,751,950 (Claim 1), as modified by Meirana, a taught by Click, for the purpose of enabling a user to efficiently set and determine the angle of rotation as desired to weld the work pieces together in a desired orientation.
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,751,950 in view of Meirana in further view of Raczuk (US 2014/0020231 A1).
Regarding Claims 9-10, U.S. Patent No. 10,751,950 (Claim 1), as modified by Meirana, discloses the machine for fusing polyolefin pipe as included above.
It would have been obvious it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,751,950 (Claim 1), as modified by Meirana, a taught by Raczuk, for the purpose of fixing the work pieces in a desired orientation for welding.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,751,950 in view of Meirana in further view of Raczuk, in further view of Click.
Regarding Claim 11, U.S. Patent No. 10,751,950 (Claim 1), as modified by Meirana, discloses the machine for fusing polyolefin pipe as included above.
It would have been obvious it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,751,950 (Claim 1), as modified by Meirana and Raczuk, a taught by Click, for the purpose of enabling a user to efficiently set and determine the angle of rotation as desired to weld the work pieces together in a desired orientation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“Clamping mechanism” in Claim 4 and 9.
“Carriage drive mechanism” in Claim 4.
“Mechanical drive assembly” in Claim 9.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, each are being interpreted to cover the 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The limitation of Claim 8, including “each said jaw further comprising a telescoping pipe support . . . .” must be shown on all four of the jaws or the feature(s) canceled from the claim(s).  No new matter should be entered.
The limitation of Claims 5-6, and 10 including “central vertical axis” must be shown in the drawings or canceled from the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The disclosure is objected to because of the following informalities: Line 7 of he Background of the Invention recites the phrase “cannot be used” twice.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4, Lines 23 and 24, recite the limitations “a fixed butt . . . .” and “a fixed socket . . . .” It is unclear if the applicant is intending to introduce additional socket fusion jaws or if the applicant has improperly utilized improper antecedent basis 
Regarding Claims 6 and 10, Claims 6 and 10 includes claim limitation “rotatable about said vertical axis thereof forward and reward of a vertical plane. . . .”  It is unclear what the applicant intends to claim.  For this reason, the scope of Claims 6 & 10 are indefinite. For the purpose of examination, this unclear limitation is not being considered to be included within the claims.
Regarding Claim 5-11, Claims 5 thru 11 are rejected under 35 U.S.C. 112(b), based upon each claims dependency on claim that is rejected under 35 U.S.C. 112(b).
Regarding Claims 10-11, Claims 10 and 11 recite the limitation "each or said brackets” and “each said bracket.”  There is insufficient antecedent basis for this limitation in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, Lines 1-14 recite the same exact limitations as included within Claim 4 of which Claim 9 is dependent upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meirana (US 6,688,362).
Regarding Claim 4, Meirana (Fig. 1) discloses a pipe fusion machine comprising: a frame (1) having a reference end (near reference no. 2) and a drive end (near Reference No. 3) supporting spaced apart parallel guide rails (8) therebetween in a horizontal plane; a carriage (3) mounted to slide longitudinally on said guide rails (8); one vertically aligned bearing centered between said guide rails (See Examiner Annotated Fig. 2)  on said reference end of said frame; another vertically aligned bearings (See Fig. 4) centered between said guide rails (8) on said carriage (3); each of said vertically aligned bearings having an identical clamping mechanism (See Examiner Annotated Fig. 2) thereon; a carriage drive mechanism (19) proximate said drive end of said frame and configured to reciprocate said carriage (3) on said guide rails (8) in response to directional force applied thereto; a fixed butt fusion jaw (4) and a fixed socket fusion jaw (Meirana discloses an adapter for carrying out socket welding with the fusion jaws of Meirana. See Col. 3, Lines 11-14) each adapted for mounting on said frame bearing (2); a sliding butt fusion jaw (21) and a sliding socket fusion jaw (Meirana discloses an adapter for carrying out socket welding with the fusion jaws of Meirana. See Col. 3, Lines 11-14), each adapted for mounting on said carriage bearing (3); each of said jaws being adapted for engagement with a corresponding said clamping 
To the extent that applicant may argue that Meirana (Fig. 2 and Fig. 4) does not explicitly disclose the fusion jaws (4 & 21) being mounted with brackets and screws, which clamp the jaws in place and allow the jaws to be operable between a jaws released condition and a jaws locked condition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate connection screws to Meirana to explicity disclose that the fusion jaws are mounted to each base such that the clamping mechanism (See Examiner Annotated Fig. 2)  is operable between a jaws released condition and a jaws locked condition as shown in  Fig. 2 and Fig. 4, for the purpose of making it explicit how the jaws of Meirana are mechanically connected to the bases of Meirana in a manner that allows the jaws to be locked in place and released as desired by the user for the purpose of interchanging different jaws or performing maintenance on the jaws.

    PNG
    media_image1.png
    765
    597
    media_image1.png
    Greyscale

Regarding Claim 5, Meirana (Fig. 6) further discloses a machine according to Claim 4, each of said jaws being further adapted to permit rotation thereof about a center vertical axis thereof in a corresponding said bearing in said jaws released condition. See Meirana, Fig. 6. & Col. 2, Lines 54-57.
Regarding Claim 6, Meirana (Fig. 6) further discloses a machine according to Claim 5, each of said jaws being rotatable about said center vertical axis thereof 
Regarding Claim 8, Meirana (Fig. 5) further discloses a machine according to Claim 5, wherin each said jaw (4 &21) further comprises a telescoping pipe support mounted on and rotatable with said jaw (4 &21).  Meirana discloses two jaws (pipe supports) as each support location (2 & 3); the two jaws at each location are mounted .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meirana in view of Click (US 2,538,640).
Regarding Claim 7, Meirana disclosed the claimed machine, as applied above, with respect to Claims 4, 5, and 6. Meirana does not disclose a machine wherein said frame and said carriage each having an identical rotational index and each said jaw having an angle registration line thereon at the vertical plane co-operable with a corresponding said index to universally indicate an angular position of said jaw in relation to a respective said frame and said carriage.
However, Click teaches the use of a rotation index (Fig. 1, Item 13) and an angle registration line (Fig. 1, item 13 is matched up with the line between notches, Items 11).  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine in Meirana, by adding a rotational index, as taught by Click, to the frame and carriage, and an angle registration line, as taught by Click, on each jaw, because having a rotational index and angle registration lines allows the user to efficiently set and determine the angle of rotation. See Click, Col. 2, Lines 46-49.
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Meirana in view of Raczuk (US 2014/0020231 A1).
Regarding Claim 9, Meirana discloses the claimed machine, as applied above, with respect to Claims 4. Meirana does not disclose a fixed socket fusion bracket adapted for mounting on said frame bearing; a sliding socket fusion bracket adapted for 
However, Raczuk (Fig. 2) teaches a tube assembly apparatus wherein a fixed socket fusion bracket (52 and 54) is adapted for mounting on said frame bearing (100); a sliding socket fusion bracket (32 and 44) adapted for mounting on said carriage bearing (110); each of said brackets being capable of engagement with the corresponding said clamping mechanism of Meirana (See Meirana, Examiner Annotated Fig. 2, which is capable of operating to allow the brackets to be locked or released) of a corresponding said bearing; and said fixed and sliding socket fusion brackets each having a mechanical drive assembly (Raczuk, Reference No. 56 and 36) supporting fixed and sliding socket fusion jaws (60,62 and 40,42), respectively, for opening and closing respective said jaws by sliding reciprocation to and from a center point between said guide rails of said carriage on respective axes transverse to said guide rails. See Raczuk Fig, 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine in Meirana, by substituting the jaws taught by Meirana, with a fixed socket fusion bracket adapted for mounting on said frame bearing; a sliding socket fusion bracket adapted for mounting on said carriage bearing; each of said brackets being adapted for engagement with a corresponding said clamping mechanism of a corresponding said bearing; said clamping mechanisms being operable between a brackets released condition and a brackets locked condition and adapted in said brackets locked condition to secure said fixed socket fusion bracket and said sliding socket fusion bracket on said frame and carriage bearings, respectively; and said fixed and sliding socket fusion brackets each having a mechanical drive assembly supporting fixed and sliding socket fusion jaws, respectively, for opening and closing respective said jaws by sliding reciprocation to and from a center point between said guide rails of said carriage on respective axes transverse to said guide rails, for the purpose of allowing for an alternative/equivalent means of applying a clamping force on two pieces of pipe and efficiently holding the two piece of pipe in a desired position, without any unpredictable results.  See MPEP 2143.
Regarding Claim 10, Meirana, as modified by Raczuk, discloses the claimed machine, as applied above, with respect to Claims 9. Meirana, as modified by Raczuk further discloses wherein each of said brackets being rotatable about said center vertical axis .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meirana in view of Raczuk, and in further view of Click.
Regarding Claim 11, Meirana, as modified by Raczuk, discloses the claimed machine, as applied above, with respect to Claims 9 and 10. Meirana, as modified by Raczuk, does not disclose wherein said frame and said carriage each having an identical rotational index and each said bracket having an angle registration line thereon at the vertical plane co-operable with a corresponding said index to universally indicate an angular position of said bracket in relation to a respective said frame and said carriage.
However, Click teaches the use of a rotation index (Fig. 1, Item 13) and an angle registration line (Fig. 1, item 13 is matched up with the line between notches, Items 11).  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine in Meirana, as modified by Raczuk, by adding a rotational index, as taught by Click, to the frame and carriage, and an angle registration line, as taught by Click, on each bracket, because having a rotational index and angle registration lines allows the user to efficiently set and determine the angle of rotation. See Click, Col. 2, Lines 46-49.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 20130038009-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723